DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/EP2019/069196 filed 17 July 2019 which claims the benefit of foreign priority from German Application no. 10 20180212 005.6 filed 7 July 2018.

Information Disclosure Statement
The information disclosure statements filed 2 February 2021 and 14 January 2021 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capelli et al. (US Publication no. 2013/0084595) in view of Parker et al. (US Publication no. 2013/0330378).
In regard to claim 1, Capelli et al. describes a field-effect transistor (FET) based device incorporating in vitro developed neuronal cells (DRG cells) coupled to the FET and configured to sense bioelectrical activity from the neural cells or provide from the cells to monitor bioelectrical activity from neural cells or provide electrical stimulation to neural cell targets (para 2, 6, 12, and 31).  
The bioelectronic system of Capelli et al. comprising at least: i) in vitro generated cells (i.e., DRG neurons, para 36-40; ii) an electronic circuit applied to a semiconductor carrier and comprising at least one field-effect transistor (i.e., an organic FET, para 46-48); wherein the in vitro generated cells according to i) is immobilized on the electronic circuit according to ii) applied to the semiconductor carrier and is arranged in conductive communication with the at least one field-effect transistor (para 49, 50, and 61).  
Capelli et al. is considered to substantially describe central aspects of the invention as claimed pertaining to in vitro cells on a FET for providing therapeutic stimulation.  However, Capelli et al. uses neural cell tissue for the device to function as a neural prosthesis instead of cardiac pacemaker cells for use a pacemaker.  It is considered that the stimulator function of Capelli et al. is capable of supplying pacemaker type stimulation pulses.  Parker et al. describe use of in vitro cardiac pacemaker cells placed on a substrate and used to provide pacemaker stimulation function to regions of the heart (para 6, 979-86, and 95-96).  The cells taught by Parker et al. are considered suitable substitution of the neural cells of Capelli et al. based on the intended use of the stimulator function.  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Capelli et al. by substituting the neural cells with cardiac pacemaker cells since Parker et al. teaches that in vitro developed pacemaker cells are capable of providing bioelectrical function for stimulation of in vivo excitable tissue as in Capelli et al.  The modification would comprise the substitution of functional equivalents based on the intended use an environment of the device. A person of ordinary skill in the art would have reasonable expectation of success with the cells of Parker et al. in the environment of Capelli et al. since they would preserve the biological activity of cell and provide a device able to operate in conditions that mimic the biological environment as required by Capelli et al.
In regard to claims 2-3, Parker et al. teaches that the pacemaker cells found to be effective in this manner may be developed in vitro and produced from reprogrammed myocardial cells or generated from multipotent or pluripotent stems cells (para 79-86).  
In regard to claims 4-6, Capelli et al. teach that the in vitro derived cells are placed into contact with a field-effect transistor wherein the cells interface with the dielectric layers of the FET in a similar manner as claimed (para 11-13 and 36).
In regard to claims 7-8, the FET of Capelli et al. comprises the source, drain, and gate features of the FET as claimed, wherein the FET is organic FET or OFET (para 36-38, 45).  The in vitro cells located on the semiconductor of the OFET have preserved neuronal firing capability to influence signals between the channels of the FET and allow the FET to be used to either sense biolelectric activity of cells in the local environment or provide stimulation therapy (para 36, claims 1, 11-14, and 17-23).
In regard to claim 9, Capelli et al. in view of Parker et al. substantially describe the invention as claimed.  Parker et al. also describe the functionality of the in vitro pacemaker cells utilized therein to function as a rate responsive pacemaker to treat a subject with bradyarrhythmia or AV-node conduction defects.  Further, the system of Capelli et al. is capable of both sensing and stimulating.  It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to include rate responsive pacemaker functions since this is a function achieved by the cells in Parker et al.
In regard to claim 10, the FET of Capelli et al. comprises the source, drain, and gate features of the FET as claimed, wherein the FET is organic FET or OFET (para 36-38, 45).  The in vitro cells located on the semiconductor of the OFET have preserved neuronal firing capability to influence signals between the channels of the FET and allow the FET to be used to either sense biolelectric activity of cells in the local environment or provide stimulation therapy (para 36, claims 1, 11-14, and 17-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references pertain to the inventive concept of the present invention:
Ma (US Patent no. 11,339,371);
Keller et al. (US Publication no. 2019/0336537);
Hu et al. (US Publication no. 2019/0127689);
Rosen et al. (US Publication no. 2009/0053180).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 July 2022